Name: Council Regulation (EEC) No 1741/92 of 30 June 1992 fixing the specific aid applicable in Portugal for cereals during the 1992/93 marketing year
 Type: Regulation
 Subject Matter: Europe;  plant product;  economic policy
 Date Published: nan

 1 . 7 . 92 Official Journal of the European Communities No L 180 / 5 COUNCIL REGULATION (EEC) No 1741 / 92 of 30 June 1992 fixing the specific aid applicable in Portugal for cereals during the 1992/93 marketing year Whereas the alignment of the intervention price of common wheat in Portugal on the level of Community prices leads to a consequent increase in aid for that cereal , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 3653 / 90 of 11 December 1990 introducing transitional measures governing the common organization of the market in cereals and rice in Portugal 0 ), and in particular Article 3 ( 3 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 The specific aid applicable in Portugal for cereals for the 1992/ 93 marketing year shall be as follows :  common wheat : ECU 106,21 / tonne ,  maize : ECU 57,56 / tonne,  barley , triticale and rye : ECU 72,89 / tonne,  grain sorghum : ECU 50,03 / tonne . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the 1992 / 93 marketing year . Whereas Regulation (EEC) No 3653 / 90 introduces a degressive system of aid to offset producers' losses of income as a result of the alignment of the Portuguese prices on the Community prices from the beginning of the second stage of accession ; whereas , pursuant to Article 3 of that Regulation , the first adjustment to that aid should be made for the 1992 / 93 marketing year ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (') OJ No L 362 , 27 . 12 . 1990 , p. 28 .